Exhibit Contact: Mallorie Burak SouthwallTechnologiesInc. Phone:(650) 798-1200 For Immediate Release Southwall Announces Q2 2008 Results INCREASED GLOBAL DEMAND FOR ENERGY EFFICIENT PRODUCTS DRIVES CONTINUED GROWTH IN SECOND QUARTER PALO ALTO, Calif.(BUSINESS WIRE)—August 12, 2008Southwall Technologies Inc. (OTCBB: SWTX) announcedsecond quarter 2008 revenue of $13.7 million, up 29.5% from $10.6 million in the first quarter of 2008 and up approximately 48% from 2007 second quarter revenues of $9.3 million. The year over year increase was primarily due to higher sales of Automotive and Window Film products, which offset the decline in Plasma Display revenues.In 2007, the Company made a strategic decision to exit the low margin display business and focus on its core energy efficiency products. For the first six months of 2008, revenues were $24.3 million, a 23% increase over 2007 revenues of $19.8 million. Second quarter net income increased to $2.2 million, or $.07 per diluted share, compared to net income of $0.3 million, or $.01 per diluted share, in the second quarter of 2007. The second quarter of 2007 included $1 million of other income from sale of a technology and services in 2007.Year to date 2008 net income was $4.1 million, or $.13 per diluted share, compared to 2007 year to date net income of $0.5 million, or $.02 per diluted share. Second quarter 2008 gross profit was $5.7 million, or 42% of sales compared to $2.7 million, or 30% of sales in last year’s second quarter. Operating profit was $2.8 million, or 20% of sales, compared to negative $0.4 million in the second quarter of last year.A shift in product mix to higher margin, energy conservation products, improved operating efficiencies and continued cost management efforts were the significant factors contributing to the profit improvement. “We are well positioned for growth in our core energy markets, where our products enable a new level of energy efficiency for green building and automotive design”, said Dennis Capovilla, Southwall’s CEO. “Demand for improved energy efficiency in the automotive and window film markets is reflected in our second quarter results.
